DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and the species of AGRP, BCL2L11 and BCL6 in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-14 are pending. Claims 7-10 are withdrawn as being drawn to nonelected invention.
An action on the merits for claims 1-6 and 11-14 is set forth below.
Improper Markush
Claims 1-6 and 11-14 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when See MPEP § 803.02.
 	Here each species is considered to be a specific gene combination of P13K and NFKb that comprise specific combination of genes.  Each sequence or specific combination of sequences would be considered a distinct species.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different genes.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The flanking nucleotides comprising each gene have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one gene relative to another gene.  The markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotides that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prognosis of ovarian cancer.  Accordingly, while the different genes are asserted to have the property of being indicative ovarian cancer, they do not share a single structural similarity.  Further the property is not of its very nature as one could not select these combinations based upon this nature. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of determining prognosis based upon determining genes of P13K and NFkB target genes.  The claims provide that when the activity of P13K pathway is low and the activity of the NFkB pathway is high the prognosis is favorable and the opposite is unfavorable.  
Therefore, the claims are drawn to any sample from any species and determining the functionality of ovarian prognosis.  Further, the claims are drawn to determining the 
	In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that activity of pathways are functionality associate with prognosis of ovarian cancer, however, the specification does not provide the critical guidance that detection of only 3 of the target genes provides a determination that the pathway as a whole is low or high.  Further, the specification does not provide this functionality with regard to the breadth of any species or samples.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the activity of the entire pathway of PIK3 and NFkB in any sample from any species and the functionality of prognosis.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 11-14 are indefinite over the phrases of pathway is low, high and the terms of favorable, unfavorable or intermediate.  These terms are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As there are no comparison steps there is no clear indications as to which activity are high or low and which prognosis would be considered favorable, unfavorable or intermediate.  The same issue is found in claim 5 with regard to “low” and “high” activity.  
Claim 3 is indefinite over “preferably a Bayesian network model”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of comparing does not integrate the judicial expectation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge in the prior art as exemplified by the art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.  

Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.  
The steps that are not considered judicial expectations are the steps of determining the expression of known genes is considered routine analysis.  Further with regard to the claims directed to treatment, these claims are considered generic steps of apply the step of determining as the treatments are not limited to a particular treatment (e.g. a particular drug or treatment of a particular classification of drugs).  VanOoijen et al. (US Patent Application Publication 2017/0046477 Feb 16, 2017 as cited on the IDS)  teaches prognosis of (para 53).  VanOoijen et al. teaches detection of expression of CCL2, BIRC3 and CCL2 to determine NfkB cellular signaling pathway activity (para 18-23 and 53).  2016VanOoijen et al. .(US Patent Application Publication 2016/0117443 April 28, 2016 referred to as 2016VanOoijen et al.)suggests detection in ovarian cancer 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanOoijen et al. (US Patent Application Publication 2017/0046477 Feb 16, 2017 as cited on the IDS) in view of VanOoijen et al.(US Patent Application Publication 2016/0117443 April 28, 2016 referred to as 2016VanOoijen et al.)
 	With regard to claim 1, VanOoijen et al. teaches prognosis of (para 53).  VanOoijen et al. teaches detection of expression of CCL2, BIRC3 and CCL2 to determine NfkB cellular signaling pathway activity (para 18-23 and 53). Although the reference does not teach the wherein recitations of correlation to poor, good or intermediate prognosis and association with high, low activity levels these wherein clauses are not clear as it is not clear which levels of prognosis and activity levels would be encompassed.  
	With regard to claim 4-5, VanOoijen et al. teaches prognosis of (para 53).  VanOoijen et al. teaches detection of expression of tCCL2, BIRC3 and CCL2 to determine NfkB cellular signaling pathway activity (para 18-23 and 53).  The claims do not require more than detection and as such the claims are interpreted that the determination of therapy in the preamble merely requires the active steps are performed. 
VanOoijen does not teaches P13K genes.  
	With regard to claims 1,  4-5, 2016VanOoijen et al. suggests detection in ovarian cancer patients (para 308-313).  2016VanOoijen et al. teaches detection of AGRP, BCL2L11, and BCL6 to detect PI3K signaling targets activity levels (para 53-57). 
	Therefore, it was prima facie obvious to one of ordinary art at the time of the effective filing date to determine all gene expressions that effect known signaling 
	With regard to claim 2, VanOoijen et al. teaches measuring to determine activity level of TF element activity levels (para 14-17).   
	With regard to claim 3, Van Ooijjen et al. teaches a method of a Bayesian network model (para 236).  
	With regard to claim 6 and 12-14, Van Ooijen et al. teaches a method of providing a treatment (recommending)  to the patient with a NFkB pathway targeting therapy (para 265).
  	With regard to claim 11, Van Ooijen et al. teaches performing a method of claim 1 with a kit (para 100)
    
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634